DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Response to Amendment
The Amendment filed July 15, 2021 has been entered. 
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered and they are persuasive. Therefore, the rejections set forth in the Final Action mailed April 16, 2021 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ware et al. (U.S. Patent Application Publication No. 2014/0321186 A1) discloses: An apparatus (stacked memory 100) comprising:
at least one memory chip (primary chips 302a to 302d) comprising a plurality of memory cells; and
an interface chip (spare chip 302e) coupled to the at least one memory chip and [coupled to] a control circuit (control register 520 coupled to memory controller 503) and a storage area,
wherein, during an initialization operation, the control circuit is configured to detect one or more defective memory cells of the plurality of memory cells of the at least one memory chip and, upon the detection of the one or more defective memory cells, to store first defective address information of the one or more defective memory cells into a portion of memory cells of the storage area during the initialization operation, wherein a remaining portion of the memory cells of the storage area serves as spare memory to replace the one or more defective cells during a normal operation of the interface chip (Paragraph [0022]: “As noted above, the memory chip stack 101 includes at least one redundant or spare memory chip 102 e. Employing a redundant memory chip in the chip stack 101 allows for significant assembly-level yield improvements. Failures that may develop after assembly of the stack might otherwise result in the scrapping of the assembly if not for the redundancy of the spare chip. As a failed location in a primary chip core is identified (during, for example, an initialization routine or post-assembly test), a corresponding storage location in the redundant chip may be activated as a substitute storage location. Mappings generated during the initialization steer the data from the addressed defective primary chip storage location to the redundant chip storage location during system operation.”
Paragraph [0032]: “The redundant memory chip 302 e further includes a control register 520 and replacement selection circuitry 522. The control register stores values representing bank, row and column addresses of replacement locations. The replacement locations, or failed locations, are determined during an initialization or other test sequence used to identify failed cells within the various primary memory chips. A programmed re-mapping of the failed locations to corresponding spare locations takes place based on the initialization results. The replacement selection circuitry 522 couples to the internal interface circuits 304 0(R)-304 N-1(R) for loading replacement data bits onto the internal data bus 305 during operation.”
Paragraph [0035]: “FIG. 6 illustrates register-level features regarding respective read, write and control/address paths 602, 614 and 630 employed between the memory controller 503, a selected primary memory chip 302[i], and the redundant memory chip 302 e. The control/address path 602 includes circuitry that supports transmission of control and address signals from the memory controller 503 to the memory chip stack (represented by chips 302[i] and 302 e). In one specific embodiment, and beginning at the memory controller, 24 bits of control and address information are fed through serialization logic 604 and output onto 12 control/address (CA) pins 606 with an accompanying clock signal CK driven by clock pad 608. At the selected primary memory chip 302[i], the control/address information is received and deserialized by deserialization logic 610. The appropriate memory core access resources, such as row and column decoders (not shown), are activated on the primary memory chip to access storage locations corresponding to the address. In situations where one or more of the addresses involve failed storage locations identified in the control registers of the primary and redundant memory chips 302[i] and 302 e, the redundant memory chip acts upon the information by providing access to a redundant location that corresponds to the failed primary chip location. Deserialization circuitry 612 disposed on the redundant chip 302 e steers the control/address signals to the appropriate row and column decoders to access the redundant data.”
The Examiner finds the identification of failed cells within the primary memory chips (302a to 302d) during the initialization test performed by the memory controller 503, subsequent re-mapping of the failed cells to corresponding spare locations in the spare chip 302e and recording the replacement locations in control register 520 as disclosed in Ware teaches the claimed “wherein, during an initialization operation, the control circuit is configured to detect one .
Wang (U.S. Patent Application Publication No. 2013/0176768 A1) discloses: upon the detection of the one or more defective memory cells, to store first defective address information of the one or more defective memory cells into [ ] the static random memory cells of the storage area . . . , wherein a remaining portion of the static random access memory cells of the storage area serves as spare memory [address match table] to replace the one or more defective cells (Paragraph [0067]: “The address match table 430 can include an array of SRAM cells, or the like. In a specific embodiment, this address match table 430 can include a plurality of bad address information 440 and a plurality of spare memory locations 450. Each of the plurality of bad address information 440 can be associated with one of the plurality of spare memory locations 450. Each of the plurality of bad address information can include a rank ID 441, a bank ID 442, a chip ID 443, a row address 444, and a column address 445. Additional parameters can also be included. Each of the plurality of spare memory locations can include a plurality of memory groups 451, which can include a first column, second column, and an nth column. Row and bank configurations can also be used, as various numbers and configurations of spare memory locations can be used depending on design and related applications. The address match table can be configured to receive bad address information and can be configured to transfer the spare memory location to replace the bad address associated with the bad address information.”).
However, the Examiner finds Ware and Wang do not teach or suggest the claimed “interface chip coupled to the at least one memory chip and comprising a control circuit and a 
Independent claims 10 and 19 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 10 and 19 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-9, 11-18 and 20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112